Name: Council Regulation (EEC) No 3654/92 of 14 December 1992 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance
 Type: Regulation
 Subject Matter: processed agricultural produce;  social protection;  marketing
 Date Published: nan

 19. 12. 92 Official Journal of the European Communities No L 370/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 3654/92 of 14 December 1992 amending Regulation (EEC) No 2990/82 on the sale of butter at reduced prices to persons receiving social assistance HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2990/82 is hereby amended as follows : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), and in particular Article 1 2 (2) thereof, Having regard to the proposal from the Commission, Whereas Regulation (EEC) No 2990/82 (2) introduced arrangements, expiring on 31 December 1992, for the sale of butter at reduced prices to persons receiving social assistance ; whereas, as provided for in Article 3a (3) of that Regulation, the Council is to examine before that date and on the basis of a report from the Commission the possibility of renewing the arrangements laid down ; whereas, as a result of the report submitted by the Commission and the results obtained, the abovemen ­ tioned arrangements should be extended for a period of two years ; whereas, in view, on the one hand, of expe ­ rience gained and, on the other, of the situation on the market for butter, the aid should be reduced, 1 . in Article 1 , '31 December 1992 shall be replaced by '31 December 1994'; 2. in Article 3, ' 149,74 ECU' shall be replaced by 'ECU 140'; 3 . in Article 3a (3), '31 December 1992' shall be replaced by '31 December 1994'. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels. 14 December 1992. For the Council The President J. GUMMER (') OJ No L 148, 28 . 6 . 1968, p. 13 . Regulation as last amended by Regulation (EEC) No 2071 /92 (OJ No L 215, 30 . 7. 1992, p. 64). (2) OJ No L 314, 10. 11 . 1982, p . 26. Regulation as last amended by Regulation (EEC) No 3917/90 (OJ No L 375, 31 . 12. 1990, p. 12).